 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8                                           )
      United States of America,                   No. CR-18-00422-PHX-SPL
 9                                           )
                                             )
                     Plaintiff,              )    ORDER
10                                           )
      vs.
11                                           )
                                             )
      Michael Lacey, et al.,                 )
12                                           )
13                   Defendants.             )
                                             )
14                                           )

15          The Court having reviewed Defendant Scott Spear’s Joint Motion for
16   Reconsideration of the Court’s Order Granting Government’s (Sealed) Motion to Compel
17   Destruction of Inadvertently Disclosed Documents and Order Denying (In Part)
18   Unopposed Motion for Extension Of Time (Doc. 399),
19          IT IS ORDERED that the Joint Motion for Reconsideration (Doc. 399) is granted
20   in part;
21          IT IS FURTHER ORDERED that the Court’s Order granting the Government’s
22   Motion to Compel Destruction of Inadvertently Disclosed Documents (Doc. 396) is
23   vacated;
24          IT IS FURTHER ORDERED that the Court’s Order granting in part and denying
25   in part Defendant Scott Spear’s Motion for Extension of Time (Doc. 398) is vacated;
26          IT IS FURTHER ORDERED that the Motion for Extension of Time (Doc. 397)
27   is denied in part and granted in part. The Defendants shall have until December 5,
28   2018 to file responses to the Government’s (Sealed) Motion to Compel Destruction of
 1   Inadvertently Disclosed Documents. (Doc. 352)        The Government shall have until
 2   December 12, 2018 to file any reply in support of Doc. 352. No further extensions will be
 3   granted.
 4          IT IS FURTHER ORDERED that the Defendants shall have until December 10,
 5   2018 to file responses to the Government’s Motion for Access to Joint Representation and
 6   Joint Defense Agreements Previously Submitted by Defendants Michael Lacey and James
 7   Larkin for in Camera Review and the Government’s Motion for Clarification re: Order to
 8   Resolve Attorney-Client Privilege. (Docs. 354, 355) The Government shall have until
 9   January 4, 2019 to file any replies in support of Docs. 354 and 355. No further extensions
10   will be granted.
11          Dated this 28th day of November, 2018.
12
13
14
15                                                   Honorable Steven P. Logan
16                                                   United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
